Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicants amendments of 6/2/2022.  The amendments have been entered.  Claims 1-18, 20-21 are now pending.  Claim 19 is withdrawn.

Claim Rejections - 35 USC § 112
3.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.          Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             As to claim 1, it is not clear about “… a first area of the second plane to which the reflected terahertz wave at the first plane is emitted from the transmission unit, and the first area and the lens unit are disposed at positions different from each other on the second plane.” It is not clear about “a first area of the second plane to which the reflected terahertz wave at the first plane is emitted from the transmission unit”.  Figure 1A shows an area 110 on the first plane 108 from which the emitted light 107 of transmission unit 104 is reflected.   The language used in claim 1 is not clear.

             As to claim 20, it is not clear about “… a first area of the second plane to which the reflected terahertz wave at the first plane is emitted from the transmission unit, and the first area and the lens unit are disposed at positions different from each other on the second plane.” It is not clear about “a first area of the second plane to which the reflected terahertz wave at the first plane is emitted from the transmission unit”.   Figure 1A shows an area 110 on the first plane 108 from which the emitted light 107 of transmission unit 104 is reflected.   The language of claim 20 is not clear.

             As to claim 21, it is not clear about “… a first area of the second plane to which the reflected terahertz wave at the first plane is emitted from the transmission unit, and the first area and the lens unit are disposed at positions different from each other on the second plane.” It is not clear about “a first area of the second plane to which the reflected terahertz wave at the first plane is emitted from the transmission unit”.  Figure 1A shows an area 110 on the first plane 108 from which the emitted light 107 of transmission unit 104 is reflected.   The language of claim 21 is not clear.

Claim Rejections - 35 USC § 103
5.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.           Claim(s) 1-3, 6-7, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US Patent Application Publication No: 2019/0208113) in view of SATO TAKESHI (JP 2005-265793).
               Regarding claim 1, as it is understood in view of the above 112 problem, Sandstrom teaches a system (see 400 in fig. 4) comprising a transmission unit (ILLUMINATION SOURCE 112 in fig. 4) configured to transmit a light signal (104, fig. 4) a reception unit (CAMERA LENS ASSEMBLY 112 in fig. 4) configured to receive the light signal (see paragraph 0085), and a lens unit (see lens 212 in fig. 2A) provided in the reception unit (the CAMERA LENS ASSEMBLY 112 of fig. 4), the system is placed in a passage (for example the ENVIRONMENT 400 and the MONITORED AREA 106 of fig. 4), wherein in a case where a first plane (the plane of OBJECT 102 or PERSON 406 in fig. 4) that intersects a forward direction of the passage (the passage of light through ENVIRONMENT 400 and to the OBJECT 102 (or to the PERSON 406) of fig. 4) and is a surface of an object (for example the surface of OBJECT 102 (or the surface of PERSON 406) in fig. 4), and a second plane (for example the plane of CAMERA 110 in fig. 4) that intersects the forward direction of the passage (the forward direction of ILLUMINATION LIGHT (or TRANSMIT SIGNAL 104) in fig. 4), includes the lens unit (the lens unit 212 of CAMERA LENS ASSEMBLY 112 of fig. 4), and is at a position different from a position of the first plane are set (note the position of first plane which is the plane of OBJECT 102 (or the plane of PERSON 106) is different than the second plane which is the plane of CAMERA 110, shown in fig. 4), a first area (for example an area (or a first area) on the CAMERA 110) of the second plane (the plane of CAMERA 110) to which the reflected light signal (the REFLECTED SIGNAL (or the REFLECTED LIGHT 105) in fig. 4) at the first plane is emitted (the REFLECTED SIGNAL (or the REFLECTED LIGHT 105) that is reflected from the plane of OBJECT 102 (or that is reflected from PERSON 406) in fig. 4) from the transmission unit (the ILLUMINATION SOURCE 112 of fig. 4), and the first area (for example the area of CAMERA 110 on which the REFLECTED SIGNAL (or the REFLECTED LIGHT 105) impinges on) and the lens unit (the lens 212 (shown in fig. 2A) of CAMERA LENS ASSEMBLY 112) are disposed at positions different from each other on the second plane (note that the REFLECTED SIGNAL (or the REFLECTED LIGHT 105) of fig. 4 that is reflected towards the CAMERA 110, impinges on CAMERA 110 at a position different than the position of CAMERA LENS ASSEMBLY 112, as it is shown in fig. 4).   Sandstrom differs from the claimed invention in that Sandstrom does not specifically disclose the transmitted light (the ILLUMINATION LIGHT (or the TRANSMIT SIGNAL 104) of fig. 4) is terahertz wave.  However transmitting terahertz wave for purposes of illumination and tracking is well known.   For example, SATO TAKESHI teaches the use of terahertz wave for tracking an specified substance (see abstract, paragraph 0009 and fig. 1).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a terahertz transmission light source, such as the one disclosed by SATO TAKESHI, for the ILLUMINATION SOURCE 112 of Sandstrom, for example to provide a transmit light signal of high intensity.

                 Regarding claim 2, Sandstrom teaches the second plane (example the plane of CAMERA 110 in fig. 4) is parallel to the first plane (the plane of OBJECT 102 or PERSON 406 in fig. 4, note that the plane of camera 110 is parallel with the plane of object 102).

                 Regarding claim 3, Sandstrom teaches a size of an angle (the angle of transmit signal 104) between a directional axis of the emitted light from the transmission unit (the ILLUMINATION SOURCE 112) and the first plane (the plane of OBJECT 102 or PERSON 406) and a size of an angle (the angle of received light by CAMERA LENS ASSEMBLY 112) between an optical axis of the lens unit (the lens 212 of CAMERA LENS ASSEMBLY 112) and the first plane are different from each other (note that the angle of transmitted signal light 104 and the angle of received signal light detected by camera lens assembly 112 are different).

               Regarding claim 6, Sandstrom teaches the passage (the environment 400 and the monitoring area 106 of fig. 4) is formed between a first area (for example an area on camera 110 where the illumination source 112 is positioned ) along the forward direction and a second area (for example an area on object 102 where the light 104 impinges on) along the forward direction.

               Regarding claim 7, Sandstrom teaches the transmission unit (the ILLUMINATION SOURCE 112) is installed in the first area (the first area of camera 110 that illumination source 112 is positioned), and the reception unit (the CAMERA LENS ASSEMBLY 112) is installed in the second area (the second area of camera 110 that camera lens assembly 112 is positioned), and wherein a distance between the transmission unit and the first plane and a distance between the reception unit and the first plane are different from each other (note that the distance between transmission unit 112 and the plane of object 102, and the distance between the reception unit 112 and the plane of object 102 are different from each other, as it is shown in fig. 4). 

               Regarding claim 13, Sandstrom teaches the reception unit (the CAMERA LENS ASSEMBLY 112 of fig. 4) includes a reception element (lens 212) configured to receive the reflected light (the REFLECTED LIGHT 105 in fig. 4).

               Regarding claim 14, Sandstrom teaches a focus of the lens unit (lens 212 of fig. 2A) is located at the reception element (the CAMERA LENS ASSEMBLY 112, see paragraph 0091).

               Regarding claim 15, Sandstrom teaches a first area is formed on the first plane by the light signal emitted from the transmission unit (for example the area at object 102 on which the illumination light 104 impinges on), and wherein a second area is formed on the second plane by the reflected light from the first area (for example the area on camera 110 where the sensor 114 is located and at which the reflected light 105 is received). 

               Regarding claim 18, Sandstrom teaches an entry/exit management apparatus (monitoring station 130 in fig. 1B) comprising the system (camera 110 in figs. 1B, 4) according to claim 1.
7.            Claims 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US Patent Application Publication No: 2019/0208113) in view of SATO TAKESHI (JP 2005-265793) and in further view of Sato et al. (US Patent No: 7,164,932 B1) or in view of YANG et al. (CN 103490814 A). 
                Regarding claims 4-5 and 8-9, the signal light transmission system of Sandstrom modified by SATO TAKESHI differs from the claimed invention in that Sandstrom and SATO TAKESHI do not specifically disclose a distance between the transmission unit (the ILLUMINATION SOURCE 112) and the reception unit (the CAMERA LENS ASSEMBLY 112) can be 0.25 m or more and 3.0 m or less, or 0.50 m or more and 2.0 m or less.  However, providing specific distances between a transmission unit and a reception unit is a matter of design choice and system specific requirements.  For example, Sato teaches a distance between a transmission unit (1, fig. 1) and a reception unit (2, fig. 1) can be 0.25 m or more and 3.0 m or less (see col. 10, lines 26-30), or 0.50 m or more and 2.0 m or less (see col. 12, lines 1-2).  Also, YANG teaches a distance between a transmission unit (LED in fig. 1) and a reception unit (PD in fig. 1) can be 1 m (see translation, paragraph 0012, lines 6-7).   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide or position the transmission unit 112 (the ILLUMINATION SOURCE 112) and reception unit 112 (the CAMERA LENS ASSEMBLY 112) of Sandstrom, for example, at distances such as 0.25 m, as it is taught by Sato and YANG, to provide a system of close transmission and reception for the scanning of light signals.

8.            Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US Patent Application Publication No: 2019/0208113) in view of SATO TAKESHI (JP 2005-265793) and in further view of WU, Yang (WO 2019/040002 A1).
                Regarding claims 10-11, the signal light transmission system of Sandstrom modified by SATO TAKESHI differs from the claimed invention in that Sandstrom and SATO TAKESHI do not specifically disclose the terahertz wave can be a circularly polarized wave, or a linearly polarized wave.   WU, Yang teaches the use of a circularly polarized THz wave, or a linearly polarized THz wave (see page 3, lines 21-25, page 8, lines 7-15 and fig. 11) for scanning (see page 9, lines 6-16 and fig. 16).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a circularly polarized THz wave, or a linearly polarized THz wave, as it is taught by WU Yang, for the signal light generation and transmission system of Sandstrom modified by SATO TAKESHI to provide a fast and high speed THz transmission and reception system. 

Allowable Subject Matter
9.            Claims 12, 16, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Response to Arguments
10.            Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
    Remark states in camera system of Sandstrom the field of illumination 404 and the field of detection 405 are located to overlap each other and Sandstrom does not clearly describe a position of the light reflected by the field of illumination 404.  However, the amended claim 1 and new claims 20, 21, each neither recite nor require the “overlapping or not overlapping” of the illumination light and field of detection.  Claims 1, 20, and 21, broadly recite and require “the first area and the lens unit are disposed at positions different from each other on the second plane”.   Sandstrom shows a camera 110 having a plane (or a second plane) on which a first area receives the reflected light 105 (see fig. 4) and a second area on which is located the camera lens assembly 112 with a lens unit 212 (shown in fig. 2A), wherein the first area that receives the reflected light 105 is different than the area where the lens 212 of camera lens assembly 112 is positioned.    

Conclusion
11.             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636